 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas deprived of his employment by the whim of Local 60. Indeed, absent evidenceof existence of a legal hiring arrangement or practice, Local 60, it would seem,has no more claim to control whom this employer would hire than would somefraternal organization or the local chamber of commerce.Upon all the foregoing, therefore, I conclude and find that by Foreman McAl-lister'srefusal to hire Schrader because he would not be cleared by Local 60,Gouverneur thereby discriminated against him in what would be a violation ofSection 8 (a) (3) of the Act, had Gouverneur's action been properly before me.Nor is it essential that Gouverneur be a party to this proceeding.Here nocharge was filed against the Employer, hence no complaint issued against it. AsSection 8(b)(2) requires only a showing that the union caused or attempted tocause the employer to commit conduct which, if or when committed, would violate8(a)(3); and as, in the absence of a charge against an employer the GeneralCounsel has no authority to issue a complaint against such an employer, the factthat no such complaint has been issued does not preclude a finding that the unionagainst whom a complaint was filed had, in fact, violated Section 8(b)(2).5 Underallthe circumstances, therefore, I conclude and find that because Local 60'srefusal to clear Schrader for employment with Gouverneur was the direct cause ofGouverneur's discrimination against him by its refusal to hire him, Local 60 there-by violated Section 8(a)(2) of the Act, and by the same conduct thereby re-strained and coerced Schrader and its other employees in violation of Section8(b)(1)(A).6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III above, occurring in connec-tion with the operations of the Company set forth in section I above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found and concluded that Respondent, Local 60, has unlawfully causedGouverneur to discriminate against Edward O. Schrader, I shall recommend that itcease and desist therefrom as to Schrader and any other applicant for employmentor employee, and take certain affirmative action designed to effectuate the policiesof the Act.By its refusal to clear Edward 0 Schrader for employment, Local 60 therebydeprived Schrader of gainful employment to which he would have been entitled asa qualified ironworker in a vacancy shown to have existed when he applied for andwas refused employment. In view of the monetary loss thus occasioned by Local60's unlawful conduct, I shall recommend that Local 60 be required to reimburseSchrader for the wages lost by its action,7 computation being accomplished in thecustomary manner 8 with interest assessed at the rate of six percent per annum fromMarch 26, 1964, the date upon which he was refused employment.9[Recommended Order omitted from publication.]5The Radio Officers' Union etc v N L R B , supra,at 53-546The Radio Officers' Union etc v. N.L R B , supra,at 26-27, 42.7The Radio Officers' Union etc v N L R B , supra,at 54.8 F. W. Woolworth Company,90 NLRB 289 ;Crossett Lumber Company, 8NLRB 440.6 IsisPlumbing 4 Heating Co.,138 NLRB 716Seneca Plastics, IncorporatedandGlass Bottle Blowers Asso-ciation of the United States and Canada,AFL-CIO.Case No.8-CA-3420.October 30, 1964DECISION AND ORDEROn July 9, 1964, Trial Examiner Frederick U. Reel issued his De-cision in the above-entitled proceeding, finding that the Respondent149 NLRB No. 34. SENECA PLASTICS, INCORPORATED321had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint, andrecommended that such allegations be dismissed.Thereafter, theRespondent, the General Counsel, and the Charging Union filed ex-ceptions to the Trial Examiner's Decision and supporting briefs, andthe Respondent also filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions,modifications, and exceptions.1.The Trial Examiner found, and we agree, that the Respondentdischarged employee McElroy because of his active campaigning forthe Union, in violation of Section 8(a) (3) and (1) of the Act.2.The Trial Examiner also found, and we agree, that the Respond-ent recognized and dealt with the Committee, an employer-dominatedlabor organization, in violation of Section 8(a) (2) and (1) of theAct.We find merit, however, in the General Counsel's exceptions tothe Trial Examiner's failure to recommend disestablishment of theCommittee.The Committee was formed in March 1963, following the Union'sdefeat in a Board election.An employee had suggested to the Re-spondent's general manager that an employee committee be formedto bargain collectively with the Respondent, and that such committeebe composed of three employees to be elected and three to be namedby the Respondent.The general manager agreed to the formationof a bargaining committee.He first proposed that all the membersbe elected by the employees, but later acquiesced in the suggestionthat the Respondent name three of six members.The general man-ager thereafter addressed the employees, and urged their support ofthe Committee.There is no evidence that the employees were givenany choice in the matter of the Committee becoming their bargainingrepresentative.The Committee had no constitution, bylaws, or officers, and col-lected no dues.It held no formal meetings, and, it appears, no meet-ings of the employees except to elect a replacement for one of the770-076-65-vol. 149-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARD'Committee members designated by the employees.All meetings ofthe Committee with the Respondent were conducted in the office ofthe general manager, with the general manager and plant superin-tendent present.The employee members of the Committee were paidfor their time in attending these meetings, which were held duringworking hours.The formation of the Committee occurred more than 6 monthsprior to the filing of the charge herein, and is set forth only as back-ground for the events here in issue.During the 6 months prior tothe filing of the charge, however, the Committee continued to meetwith the Respondent, and the Respondent appointed a replacementfor one of the committee members it had designated. In fact, it wasnot until after the filing of the charge, and after an informal opinionfrom the Board's Regional Office, that the Respondent removed itsthree appointees from the Committee.Although the Trial Examiner found that the Respondent domi-nated the Committee in violation of Section 8(a) (2) and (1) of theAct, and that "to some extent the present Committee is a continua-tion of the formerly dominated organization," he did not recommenddisestablishment of the Committee on the grounds: (a) that the Re-spondent had been reluctant initially to appoint its three members,(b) it had canceled their appointments when advised of the illegalityof a Committee so constituted, and (c) in the event the Committeewas disestablished, "the employees would be free to select a new simi-lar Committee."We find these grounds without merit, however, as :(a) the Respondent, while expressing initial reluctance to do so, didappoint half the members of the Committee; (b) its withdrawal ofits appointees after issuance of the instant charge is in our opinioninsufficient to purge the Committee of the effects of the Respondent'sdomination and assistance; and (c) while the employees may selecta similar committee, it is only by disestablishing the dominated or-ganization that they can be given an opportunity freely to select arepresentative.Accordingly, as we find no adequate basis for de-parting in this case from the Board's long-established policy of re-quiring complete disestablishment of a company-dominated labor or-ganization,l we shall enter a disestablishment order.3.In November 1963, the Committee requested that the Respond-ent grant the employees a week's extra vacation, a wage increase, anda 3-day paid leave in the event of a death in an employee's family.The Respondent promptly granted the vacation request, took no ac-tion on the request for a wage increase, and agreed to consider therequest for the 3-day paid leave.The Union, which began its or-ganizational campaign during the last week in January or early Feb-'The Carpenter Steel Co., 76 NLRB 670. SENECA PLASTICS, INCORPORATED323ruary 1964, distributed campaign literature which listed such paidleaves as one of the benefits enjoyed by its members in other plants.The respondent's general manager admittedly was aware of theUnion's campaign and of its organizing propaganda when, duringthe first week in February, the Respondent announced that it wasgranting this 3-day leave benefit to its employees.The Trial Examiner found that, as this benefit had been requestedby the Committee, and the Respondent had agreed to consider thematter, the General Counsel had failed to prove that the grant ofthis benefit was prompted by the threat of organization by the Union.The Respondent had, however, taken no action on this request of theCommittee for 3 months, and then granted it directly after learningthat the Union was organizing and was listing this very benefit asone it had obtained at other plants.The Respondent presented noevidence to show that it had, during these 3 months, discussed thematter further with the Committee or that it had decided to grantthis benefit at any time prior to the Union's campaign.2According-ly, we are convinced, and find, contrary to the Trial Examiner, thatthe Respondent granted this benefit in order to discourage member-ship in or activity on behalf of the Union, in violation of Section8(a) (1) of the Act.-4.The Trial Examiner, although he found that the Respondenthad violated Section 8(a) (3) and (2) of the Act, recommended anarrow cease-and-desist order.In view of the nature and extent ofthe Respondent's violations, we shall order the Respondent to ceaseand desist from in any manner infringing upon the rights of em-ployees as guaranteed by Section 7 of the Act.,ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Seneca Plastics, Incorporated, Cambridge, Ohio, its of-ficers, agents, successors, and assigns, shall :1.Cease and desist front :(a)Discouraging membership in Glass Bottle Blowers Associationof the United States and Canada, AFL-CIO, or any other labor or-ganization of its employees, by discharging employees or otherwisediscriminating against them because of their union membership oractivities.(b)Dominating or interfering with the administration of theCommittee, or any other labor organization of its employees, or con-2 Cf.Jackson Tile Manufacturing Company,122 NLRB 7642N L R B. v. EntwistleMfg. Co.,120 F.2d 532(C.A. 4) ; Fry Products,Inc.,110NLRB 1000, 1005. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributing financial or other support thereto, or recognizing the Com-mittee or any successor thereto.(c)Granting its -employees benefits in order to discourage unionmembership or activity, provided, however, that nothing in this De-cision and Order requires it to vary or abandon any economic benefitwhich has heretofore been established.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join, or assist Glass Bottle Blowers As-sociation of the United States and Canada, AFL-CIO, or any otherlabor organization,to bargain collectively through representatives oftheir,own choosing,and to engage in other concerted activities forthe purposes of collectivebargainingor other mutual aid or protec-tion as guaranteed by Section 7 of the Act,or to refrain from anyor all such activities,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action necessary to effectuate thepolicies ofthe Act :(a)Completely disestablish the Committee as representative ofany of its employees for the purpose,in whole or in part, ofdealingwith or discussing grievances,labor disputes,wages, rates of pay,hours of employment,or conditions of work.(b)Offer Ralph E. McElroy immediate and full reinstatement toto his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges,and make him wholein the manner described in the portion of the Trial Examiner's De-cision entitled"The Remedy" for any loss of earnings suffered byreason of the discrimination against him.(c)Notify Ralph E. McElroy, if he is serving in the ArmedForces of the United States, of his right to full reinstatement uponapplication in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(d)Preserve and, upon request,make available to the Board orits agents,for examination and copying, all payroll records, socialsecurity payment records, timecards,personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms hereof.(e)Post at, its plant at Cambridge, Ohio, copies of the attachednotice marked"Appendix." 4Copies of said notice,to be furnished' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals, Enforcing an Order " SENECA PLASTICS, INCORPORATED325by the Regional Director for Region 8, shall, after being duly signedby an authorized representative of the Respondent, be posted imme-cliately upon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOTdominate or interfere with the administration ofthe Committee,or any other labor organization of our employees,or contribute financial or other support thereto, or recognize theCommittee or any successor thereto.I'VEWILL completely disestablish the Committee as representa-tive of any of our employees for the purpose, in whole or in part,of dealing with or discussing grievances,labor disputes,Wages,rates of pay,hours of employment,or conditions of work.I'VEWILL NOTdiscourage membership in Glass Bottle BlowersAssociation of the United States and Canada, AFL-CIO, or anyother labor organization of our employees,by discharging em-ployees because of their union membership or activities.NE WILL offer Ralph E. McElroy immediate and full rein-statement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may have suf-fered as a result of the discrimination against him.WE WILL NOT grantour employees benefits in order to dis-courage union membership or activity.-WE WILL NOTin any other manner interfere with, restrain, orcoerce any'of our employees in the exercise of their right to self-organization,to form, join,or assist Glass Bottle Blowers As-sociation of the United States andCanada, AFL-CIO, or anyother labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engagein other-con-certed activities for the purposes of collectivebargainingor othermutual aid or protection,as guaranteed by Section7 of the Act,or to refrain from any or all such activities,except to the extentthat such rights may be affected by an agreement requiring mem- 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.All our employees are free to become or remain, and to refrainfrom becoming or remaining, members of the above-named or anyother labor organization.SENECA PLASTICS, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to full re-instatement upon application in accordance with the Selective Serv-iceAct and Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone No. Main 1-4465, if they have any questions concerningthis notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,heard before Trial ExaminerFrederick U. Reel at Cambridge,Ohio, onMay 21, 1964,pursuant to a charge filed the precedingFebruary 17 and a com-plaint issuedApril 2,presents questions as to whether Respondent granted benefitsto employees to discourage union activity,dominated,interferedwith,or supporteda labor organization,and discharged one Ralph McElroy for union or concertedactivities.Uponthe entire record in the case, including my observation of thewitnesses,and after due consideration of the briefsfiled byGeneral Counsel andRespondent,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATIONS INVOLVEDRespondent,hereinafter called the Company,an Ohio corporation engaged atCambridge in the manufacture of plastic injection moldings, annually ships over$50,000 worth of finished products to points outside the State and is thereforeengaged in commerce within the meaning of Section 2(6) and(7) of the Act.Charging Party, herein called the Union,isa labor organization within the mean-ing of Section 2(5) of the Act.A committee of employee representatives, hereincalled the Committee and described more fullyinfra,is,for reasons developedbelow, likewise a labor organization within the meaning of Section 2(5).II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Company's creation of and dealings with the CommitteeInMarch 1963, the month following the Union'sdefeat in a Board-conductedelection at the Company's plant, employee John Potts approached Company Gener- SENECA PLASTICS, INCORPORATED327alManager Dwight Wade 1 to suggest that the employees would like to have anemployee committee represent them in dealings with management.Wade agreedto the general proposal but originally demurred to Potts' suggestion that theCompanynamethreemen (one from each shift) and the employees elect three(one from each shift) to the Committee.Wade's original view was that all thecommittee members should be selected by the employees.He yielded, however,when the employees indicated thatunlessthe Company named three of the men, theemployees would abandon the project.The six-man committee met with management on various occasions during theyear following its creation.The personnel of the Committee underwent somerevision during this period, as various representatives left it and were replaced,either by election(in case anelected representative stepped down) or by companyappointment, if a company appointee was to be replaced. In December 1963(within 6 months prior to the filing of the charge) the Company appointed HaroldMeighen to the Committee; Meighen had been an employee-elected member at anearlier date.Also within 6 months prior to the charge, the Company after discus-sion with the Committee granted the Committee's request that the Company grantemployeestimeoff with payin theevent of a death in the employee's immediatefamily.This was only one of many working conditions which the Committeefrom time to time discussed with management.The committee members were paid for time spentin negotiating.meetings withmanagement (at all such meetings two members of the Committee were presentduring their working hours, and four members were present outside their workinghours).The committee members did not hold formal meetings of their own anddid not hold meetings with the employees.The Committee had no constitution orbylaws, had no officers, and collected no dues.After the filing of the charge in this case, and as the result of an informalopinion from a representative of the -Board's Regional Office, the Company re-moved its three appointees from the Committee, which continues, apparently, as athree-man group.Upon these facts I find that the Committeeisa labororganization within themeaning ofthe Act; it falls squarely within the definition of Section 2(5).N.L.R.B.v.Cabot Carbon Company, et al.,360 U.S. 203.I alsofind that the Company vio-lated Section 8(a) (2) and (1) of the Act by "dominating" this organization in thatthe Company appointed three of the six employee members. In so finding I havenot overlooked the testimony of some of the employer-nominees that they didnot regard themselvesasmanagementrepresentatives, but their testimony to thateffect does not alter the basic fact thatmanagementnamed half the membershipof the Committee. This "domination" was evidenced within the period cognizableunder Section 10(b) by the Company's appointment of a committeeman inDecember 1963. The Company's action in dropping its three appointees from theCommittee after the filing of the charge in this case does not moot the case(see,e.g.,N.L.R.B. v. Associated Machines, Inc,219 F. 2d 433, 437 (C.A. 6))but is a matter discussed under "The Remedy,"infra.'B.The granting of benefitsGeneral Counsel alleges that the Company has "granted economic benefits andrewards to its employees in an effort to discourage union organization activi-ty."The evidence in support of this allegation is that the Company in February1964 instituted the plan of paying employees for 3 days' absence caused by a deathin the employee's family.This was 1 of 11 benefits which the Union had claimeditsmembers enjoyed in other plants.The Union's claims were contained in organ-izing literature which it distributed to company employees shortly before the Com-pany granted this benefit, and General Manager Wade admitted that he was awareof the Union's propaganda at the time he granted the benefit.The record alsoshows, however, that the benefit in question had been suggested by the Committeesome months before, and that the Company at that time had agreed to consider thematter.Under all the circumstances I find that General Counsel failed to sustainthe burden of proof that the grant of this benefit was prompted by the threat ofrWade's son, Ted Wade, is plant superintendent.2Under all the circumstances, and particularly as the Committee had its genesis withthe employees rather than in the mind of the Employer, I find no evidence of unlawfulsupport in the fact that the Committee has no officers, dues, bylaws, etc , or in the factthat the employees are paid for attending bargaining meetings. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization.N.L.R.B. v. Exchange Parts Company,375U.S.405, appears toturn, in part at least, on the fact that the benefit there was granted on the eve ofan election,a compelling circumstance absent here.C. The discharge of McElroy1.McElroy's employment recordRalph McElroy worked for the Company for approximately 21/2 years prior tohis discharge on February 8, 1964.During all but the last week of his employ-ment his job was that of a press operator on the second shift.Five days before hisdischarge he was promoted to the job of floor-man, a promotion made on the basisof his seniority.At the time of the promotion the factory superintendent advisedhim that the promotion carried a 30-day probationary period; if in that period hiswork as a floorman was unsatisfactory or if he did not like the job, he would bereturned to the press.Notwithstanding the promotion, company officials testified thatMcElroy hadnever been a particularly satisfactory employee.Among the faults of which theycomplained was his "absenteeism"; he was supposed to work a 7-day week but wasallegedly often absent on weekends.3 McElroy's press had damaged a mold some3months before his discharge, and the Company was of the view that this mightpossibly have been occasioned by some neglect on his part. The Company con-ceded that the mold matter was merely an "incident" in McElroy's work record"and not a major issue in his discharge." Foreman Scurlock, called as a companywitness, testified on direct examination that McElroy was neither the best nor theworst of the press operators, and that he was "a fairly good operator" apart fromhis absenteeism.McElroy testified that Scurlock on one occasion called McElroythe best man Scurlock had.2.Circumstances attending the dischargeDuring McElroy's employment on the press, he normally produced 540 units perday.This was the same number normally produced each day during that periodby Lee Harding, who operated the same machine on the first shift, and by JimHarding, who operated the same machine on the third shift. Lee Harding's ten-ure on that press antedated McElroy's; at the time McElroy was put on the press itwas normally producing 540 units per shift, and the figure remained unchangedduring the months McElroy operated the machine on the second shift.On oneweekend a few months preceding McElroy's discharge, an operator normally em-ployed on another machine produced 590 parts in one shift on the Harding-McEl-roy machine, apparently by using a more efficient method of removing the productfrom the press.He reported his success to General Manager Wade, and at a laterdate (but before McElroy's discharge) told Wade that "somebody was sitting onthat press."At the time McElroy was transferred to floorman, the press he had been operat-ing (which had been shut down for repairs over the weekend of February 1 and 2)returned to part-time operation.Jim Harding operated it for a full shift on Feb-ruary 3 and produced 550 units; its next full-shift operations were on February 6,when it twice produced 560; and commencing February 7, it regularly produced 580per shift.Certain adjustments weremadein the time cycle of the machine at thetimeMcElroy was promoted to floorman.Although there is testimony that thesechanges did not affect the overall automatic time cycle, they apparently did affectthe "slack" in the gate, and hence improved the efficiency of the operation.When General Manager Wade returned from a business trip early in February1964, he was displeased to learn that McElroy had been promotedto a floorman'sjob.On Friday, February 7, the day McElroy's old press started to turn out 580pieces per shift,Wade saw McElroy speak to Lee Harding at the press. Wade toldMcElroy, referring to the increased production, "That is what you should havebeen doing right along," to which McElroy returned, "It can't be done," andwalked away.Wade then asked Harding what McElroy had said with respect tothe machine's production, and Harding replied (according to Wade) that McElroy3There is some evidence that the plant operated 7 days a week only 8 months of theyearOn the other hand there is also evidence that the Company operated on Saturday,and Sunday in every month of 1963 except May, June, July, September, and December andthat it operated on those days in May, July, and September of 1962. SENECA PLASTICS, INCORPORATED329had been complaining more about the production of another machine on the otherside of the building.McElroy's version of his conversation with Wade does notdiffermaterially fromWade's.According to McElroy, however, his conversationwith Harding began with the latter's saying, "Look at my production sheet."Mc-Elroy testified that he looked at the sheet, saw the increased production, and saidwith a laugh, "I see that they got you speeded up. That means that I have tomake more boxes," a reference to his duty as floorman to supply boxes for theproduction.DwightWade that evening decided to discharge McElroy, and so instructedTedWade, the plant superintendent, either then or the next morning.4 InDwightWade's words, he regarded McElroy as the "instigator" of the produc-tionproblem on the press, rather than either of the Hardings, a judgmentallegedly based on what Wade viewed as McElroy's penchant for weekend absen-teeism.The next morning Wade spoke to two members of the Committee, ex-plaining his determination to dischargeMcElroy for holding down productionand emphasizing that the plant had been failing to get orders because its bidswere too high based on current rates of production.The plant superintendent concurred in the judgment of his father, the generalmanager, that McElroy should be discharged. .Whereas General Manager Wademerely felt that McElroy was the "instigator" of the low production, Superinten-dentWade had "heard through the grapevine that [McElroy] had been complain,ing about the production " 5According to Ted Wade, he feared that McElroy,who had held down production on his old press and who was now complainingabout production on the other presses, would in his new job as floorman "have theopportunity to roam all over the plant and maybe undermine production everyplace else."Accordingly, on Saturday afternoon, February 8, Ted Wade sent forMcElroy and, following a short interview, discharged him.During the interview, according to McElroy (Wade, called as a witness, did notcontradictMcElroy's version, which I credit), Wade accused McElroy of "holdingdown on production, telling men to hold down on production, causing ill feelingsbetween the men" and not "doing [his] work on the floor."McElroy in reply,said that he had 30 days in which to prove himself on the floor job, and deniedtelling anybody to hold down production.Wade then said that McElroy was"complaining," to which McElroy rejoined: "Yes, I admit that I complained aboutspeed up in the presses....Every man out there, every press operator out thereis complaining about the way the presses were speeded up."Wade replied that hedid not expect McElroy to admit all the charges against him but that "they hadaman tell him [Wade] that [McElroy] told him [Wade's informant] to hold downon production."McElroy demanded the name of the informant, but Wade de-clined to reveal it.Wade referred to the failure to obtain jobs because of overbid-ding.He also stated that "they would have no so-and-so come in off the streetand tell them how to run their plant."McElroy said, "I take it I'm fired," andwhen Wade confirmed this, McElroy left.3.McElroy's union activityDuring the weeks immediately preceding his discharge,McElroy had beenactively campaigning for the Union, and had spoken to approximately three-fourths of the men on his shift in an effort to induce them to sign cards. McEl-roy's union activity was not confined to general solicitation of employeesin vacuo,as it were.On the contrary, he vigorously espoused the Union as the means theemployees should take to alleviate certain working conditions of which they werecomplaining.During the several weeks preceding McElroy's discharge, a num-ber of employees complained among themselves over what they regarded as aspeeding up of the presses. Not only McElroy but other witnesses as well testifiedthat the employees (both pressmen and floormen) had been voicing such com-plaints.Upon hearing their complaints, McElroy would make such comments asthe following:Ifwe had a union in here we could get this place organized if the guyswould sign the cards and we could put these jobs on bonuses or else get a4Ted Wade's testimony as to when he discussed the *McElroy discharge with Wade,Senior, is inconsistentBut Ted Wade answered "No" to the question. "Did anyone report to you thatMcElroy had importuned and asked hint to hold back production?" 330DECISIONSOF NATIONALLABOR RELATIONS BOARDraise.We weren'tgetting anythingThe Company was getting more pro-duction but we were getting more work and that is all that we were getting.They are liable to speed up the press again tomorrow and there is nothing.you can do about it. It is not doing you any good to complain to me. Ifwe could get organized around here, get some cards signed,get a union, wecould help ourselves and have some protection.*******You guys are all mad now, one thing that you can do about it is to organize.I got cards in my car. I will be glad to give one to any man that wants it.Ifwe had a union, we could set it up on a basis where we would either geta raise over the board,or you have the bonus,anything after so many.*******Ifwe get a union in here, we wouldn'thave to contend with that.We couldsettle speeding up the machines.*******Ifwe had an organization and get the cards in we wouldn'thave to putup with this.McElroy categorically denied,both at the time of his discharge and again as awitness, that he had ever asked,urged, or counseled any employee to hold downproduction.Other witnesses corroborated his testimony to the extent of testifyingthat they had never heard him do so, and had not heard from other employees thathe had done so. The Company produced no witness,among the several em-ployees it called,who testified that McElroy had urged him to curtail produc-tion.General Manager Wade at first testified that employee Starr told him McEl-roy had importuned Starr to hold down production,and that Starr was the onlyemployee who ever told him that.ButWade expressly retracted this testimony,and testified affirmatively that Starr had not told him this. Starr, a witness for theCompany, did not testify that McElroy had ever so importuned him.Ted Wadetestified that Foreman Scurlock told him that employee Fabian told Scurlock thatMcElroy asked Fabian to hold down production.Scurlock placed this conversa-tion as after McElroy's discharge,and Fabian was not called as a witness.WhatFabian said,according to Scurlock,was that McElroy complained that Fabian wasrunning too much on his press,thereby making too much work for McElroy. Inthe absence of Fabian's testimony,there is no probative evidence that McElroymade the statement in questionIn any event,the alleged remark did not evencome to Scurlock'sattention,let alone the Wades', until after the discharge. Inthis state of the record,Ifind that McElroy never asked any employee to curtailproduction and that,asGeneralManager Wade admitted,"no employee whoevertold [him] that Mr. McElroy was importuning them to hold back production."McElroy was,however, urging that the men turn to the Union to obtain relief(possibly piece-rate pay or bonuses or negotiated production ceilings) from thespeedup of which many were complaining.4.The Company's discharge policiesAlthough McElroy was given a summary discharge,the Company'had a policy,when contemplating discharge,of suspending the employee for 3 days duringwhich the Company would deliberate over whether to permit the employee toresume work or would convert the suspension into discharge.This policy wasfollowed in those cases where the Company had some initial doubt as to whether'the offense merited the severity of discharge.For example,one David Sichina wasdischarged outright;his offense was that "he took off and just didn't come back towork"although Ted Wade "went down to his house three times to get him tocome back.. .On the other hand, Fred Calixte was given a suspension, afterwhich he was discharged.According to Ted Wade,Calixte "was one of thesefellows that didn't want to abide by any of the company rules.He would takeexcessive time on his breaks, he would work on his car during working hours, hewas holding back production."Calixte had been warned about these mattersbefore his 3-day suspension which eventuated in his discharge.As Ted Wadetestified,"We usually try to give a man lots of chances. Calixte'sproduction,incidentally,was less than 1,040 units per shift on a press on which the other menwere then running 1,040 and which subsequently produced 1,380 units per shift. SENECA PLASTICS, INCORPORATED5.Concludingfindings astoMcElroy331The issue in McElroy's case, of course, is whether he was discharged for unionactivity or for some other reason-absenteeism, breaking a mold, inattention towork, holding down production, or trying to get others to hold down produc-tionThe Company itself, although adverting to his other faults, emphasizes theproduction factors as the real cause for his discharge.The curious aspect of thecaseis that the union activity in which he was engaged took the form of discuss-ing the alleged production speedup 6 with the othermen, and hencethe cause fordischarge claimed by General Counsel and the cause asserted by the Company arenearly identical, albeit phrased in sharply differing terms.As noted above, the evidence is overwhelming that McElroy did not urge anyemployee to slow down production; there is little if any, probative evidence to thecontrary.It is altogether possible thatMcElroy's urging the men to join theUnionas a meansof satisfying their complaintscameto the Company's attention,and it is also possible that the "grapevine," to which Ted Wade referred, hadslightly garbled what McElroy had urged. In any event, the Company's positionis that one of the causes, if not the prime cause, of McElroy's discharge was theCompany's belief that he had been urging the men to curtail production. Assum-ing that the Company knew that McElroy had not so urged the men but hadmerely urged them to organize so that they might negotiate through a union on"speed-up" problems, it is clear that a discharge for so doing would be unlawful,as his actions constituted protected union and concerted activity.Assuming thecontrary-that the Company in good faith, but mistakenly believed that McElroyhad urged a slowdown when all he had urged was organization-does not changethe result, for in that event McElroy's legal position is identical to that of theemployee inN.L.R.B. v. Industrial Cotton Mills,208 F. 2d 87, 89, 93 (C.A. 4),cert. denied, 347 U.S. 935, specifically approved by the Sixth Circuit inN.L.R.B. vCambria Clay Products Company,215 F. 2d 48, 53. In short, McElroy enjoyedstatutory protection for the remarks to employees like those quoted earlier in thisDecision, and he could not be lawfully discharged therefor, even though hisEmployer in good faith, but erroneously, believed that his statements had been ofa different and unprotected character.?The Company contends that it discharged McElroy not only for trying to curtailthe production of others, but also for curtailing his own production, and in sub-stantiation thereof points to the increased output on McElroy's former press as soonas he left it. I am constrained to reject this defense for the following reasons:In the first place, even the Company concedes that its belief that McElroy wasseeking to have others curtail production was a major contributory cause of hisdischarge.Under these circumstances, and in view of the foregoing discussionestablishing the illegality of this reason in this case, it follows that the dischargeviolated the Act even if other valid grounds also contributed to the ultimate deci-sion.SeeN L.R.B. v. Jamestown Sterling Corp.,211 F. 2d 725, 726 (C.A. 2).In the second place, the record is byno meansclear that McElroy was respon-sible for the allegedly unsatisfactory production on his machine.Thismachinehad been producing 540 units per shift before McElroy was put on it. GeneralManager Wade knew the production had been "pegged" at that figure, but hetestified that "pegging" (i e., limiting production to a standard number) was acommon,and not an objectionable, practice.Manifestly McElroy had not done theoriginal"pegging."Militating in the Company's favor is the fact that produc-tionwent up coincidental with McElroy's leavingthe machine. But, according toJim Harding, who operated the machine on the third shift, his production increasedat this time because "the slack in the gate time disappeared," and this was anautomatic factor controlled by the mechanism, not by the operator.And ForemanEgnot, who adjusted the cycle on the machine coincident with McElroy's leaving itto assume the floor job, testified that he had "jacked [it] up about 3 seconds totake the slack out of the gate time" (A change of 3 seconds in the 46-secondcycle might well account for an increase in production of about 6 percent from 540to 580 in an 8-hour shift.)6 The Company's denial of a speedup raises no issue of moment as the evidence is clearthat the employees thought there was a speedup, and were engaged in a lawful concertedactivity in discussing their complaints among themselves when McElroy urged them tojointhe Union7 The validity of this general proposition will presumably be settled by the SupremeCourt at its next term inN.L R B. v. Burnup and Sims,322 F. 2d 57 (CA 5), certgranted 375 U S. 983 332DECISIONSOF NATIONALLABOR RELATIONS BOARDAs McElroy was considered a thoroughly satisfactory press operator, the Wadesexplained the celerity with which they fastened on him rather than either of theHardings, as the "instigator" of the low production by referring to his record ofweekend absenteeism.But even here the data put forward by the Company doesnot show what the Companyclaimsfor it.McElroy, hired in 1961, missed only 2fullweekends in 1962, plus 1 Saturday and 1 Sunday. This hardly seems likechronic weekend absenteeism in a man working 7 days a week. His record de-clined in the first 4 months of 1963, when he missed 2 weekends and 2 Sundays.But in the last 10 months before his discharge he missed only 2 weekends (and onone of those he was ill with the flu) plus 1 Sunday and 1 Saturday (the dayfollowing the assassination of President Kennedy).This seems an insufficientbasis for an assumption that he had been the "instigator" of a conspiracy to slowdown production on his and other machines.8Finally, the summary discharge of McElroy may be contrasted with the treatmentof Calixte, who was given a 3-day suspension while the Company considered hisfuture tenure.Calixte was consistently below the production quota met by otherson his machine, and was also guilty of other faults, not charged to McElroy.Theinference is all but inescapable that the harsher treatment given McElroy wasprompted by the reports that he had been discussing production speedup with otheremployees.But we are not left to inference and conjecture.There is ample evidence in therecord that the decision to discharge McElroy was motivated in substantial part bythe reports or rumors that had reached management as to McElroy's discussionswith other operators and floormen, concerning their general complaints as toproduction.See, for example, McElroy's undenied testimony that in the dischargeinterview TedWade accused him of "telling men to hold down on production,causing illfeelingsbetween the men,"and "complaining."See also GeneralManager Wade's testimony that he decided to "get rid of [McElroy] because evenon the floor job he was in a worse position as far as work is concerned, because nowhe is in a position where he could talk to everybody in the plant." And see PlantSuperintendentWade's testimony that he had "heard through the grapevine that[McElroy] had been complaining about the production" and "now he is going tohave the opportunity to roam all over the plant and maybe undermine productionevery place else."Finally, we have Ted Wade's statement to McElroy that "theywould have no so-and-so come in off the street and tell them how to run theirplant." 9Whether the Company knew it or not, what it regarded as attempts toundermine production were neither more nor less than union or concerted activityprotected by the Act.The record establishes thatMcElroy had not urged em-ployees to curtail production, but had urged them to join the Union so they couldhave a spokesman for their complaints as to speedup.His activity was protectedby the Act, and his discharge therefor violated Section 8(a)(3) and (1).CONCLUSIONS OF LAW1.By dealing with an employee -committee composed in part of company-appointedmembers, the Company engaged in an unfair labor practice affectingcommerce within the meaning of Section 8(a)(2) and (1) and Section 2(6) and(7) of the Act.2.By discharging Ralph McElroy under the circumstances and for the reasonsdescribed above, the Company engaged in an unfair labor practice affecting com-merce within the meaning of Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act.THE REMEDYThe appropriate remedy for the discharge of McElroy is to reinstate him withbackpay and interest computed under the formulae approved in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. The8 The Company in its brief also refers to alleged midweek absenteeism.Apart from ill-ness on January 24, and an excused absence because of his son's death, McElroy had missedpart of Veterans Day, and no other weekday time in the 4 months preceding his discharge.9 General Counsel urges that the "so-and so" referred to the union organizer, and thatthe statement shows company knowledge of McElroy's union activity.The Company'stheory, less persuasive, is that the epithet referred to McElroy himself.But either read-ing shows company irritation at McElroy's efforts to join with other employees in someaction related to production. MARRIELLO FABRICS, INC. AND MICHAEL MARRIELLO333Company should also be ordered to cease and desist from discriminating againstemployees for union or concerted activity and from like or related violations ofemployee rights under the Act.Although the Company violated Section 8(a)(2) and (1) by recognizing anddealingwith an employer-dominated labor organization, several circumstancestend to mitigate the normal disestablishment remedy. In the first place, theEmployer was reluctant to appoint any members to the Committee. Second, theCompany promptly canceled their appointments as soon as advised of the illegalityinherent in the Committee as then constituted.To be sure, to some extent thepresent Committee is a continuation of the formerly dominated organization. Ican see no good purpose to be served, however, by "disestablishing" this Commit-tee,as the employees would be free to select a new similar Committee. In myjudgment, the statutory purposes would be adequately served by making it clearthat the Employer may not recognize and deal with a bargaining agent whichincludes employer appointed members.Finally, I shall recommend the posting of an appropriate notice.For reasonsexplicated inMelrose Processing Company,146 NLRB 979, I shall include thereference to the Armed Forces in the order, not in the notice.[Recommended Order omitted from publication.]Marriello Fabrics,Inc. and Michael MarrielloandDistrict 65,Retail,Wholesale and Department Store Union,AFL-CIO.Case No. 2-CA-9607. October 30, 1964DECISION AND ORDEROn July 8, 1964, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that the Respondents hadengaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondents filed exceptions and the GeneralCounsel filed cross exceptions to the Trial Examiner's Decision, andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that the Respondent,149 NLRB No. 36.